SULLIVAN, C. J.
This action was brought to recover for personal injuries alleged to have been sustained while *337in the employ of the defendant corporation as a “setter” on a log carriage in defendant’s sawmill.
It is alleged that said injury occurred because of defendant’s negligence in the construction of a roller table and shaft connected therewith, and that for that reason defendant did not furnish the plaintiff with a safe place in which to work.
The answer denied that the roller table and shaft were negligently constructed or maintained, and alleged that the same were constructed and maintained in the usual and customary manner followed by sawmill owners, and that the roller tables and shafting similarly constructed were and now are in general use in all well-equipped sawmills, and denied that there was no safe place for the defendant to work, and averred that the injury sustained by the plaintiff was the result of his own negligence.
At the close of plaintiff’s testimony, defendant moved for a nonsuit. The court granted the motion and entered judgment dismissing the action. Thereafter a motion for a new trial was made and denied by the court, and this appeal is from the order denying a new trial.
Appellant contends that the court erred in not granting a new trial on the ground, (1) that the evidence was sufficient to go to the jury; (2) that the defendant was absolutely negligent and that such negligence was the proximate cause of plaintiff’s injury; (3) that plaintiff did not assume the risk and was not guilty of contributory negligence.
On an examination of the evidence, we are satisfied that the court did not err in denying said motion for a new trial. We are also satisfied that the plaintiff assumed the risk of whatever danger there was connected with said roller table and shaft.
The record fails to show any negligence on the part of defendant, but does show that the plaintiff assumed the risk of injury at the time and place he was injured.
Finding no error in the record, the judgment is affirmed, and it is so ordered, with costs in favor of respondent.
Budge and Morgan, JJ., concur.